Citation Nr: 0212516	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  98-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active naval service from August 1972 to 
March 1975, at which time he was issued a general discharge 
(under honorable conditions).  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 decision by the Department of Veterans 
Affairs (VA) Montgomery Regional Office (RO), which (among 
many other issues adjudicated) denied service connection for 
"nerves," and a March 1999 RO decision which denied service 
connection for PTSD. 

This case was the subject of a July 2000 hearing before the 
undersigned Board member, and was remanded by the Board in 
September 2000 for the purpose of further development of the 
evidence.  In September 2000, the Board also denied the 
veteran's claims of service connection for headaches, right 
shoulder disability, low back pain, bilateral knee 
disability, impotency, and shortness of breath.  


FINDING OF FACT

The veteran has chronic depression with anxiety which cannot 
be dissociated from service; he is not shown to have PTSD.  


CONCLUSION OF LAW

Chronic dysthymic disorder with anxiety was incurred during 
the veteran's active naval service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.304 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been significant change in the law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2002)).  VA has recently issued final 
regulations to implement the statutory changes.  See 66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new provisions redefine the obligations of VA as to the 
duty to assist and include an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As the benefit sought on appeal is 
granted below, the Board finds that adjudication of the 
appeal without further consideration of VCAA is nonprejudical 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

I.  Factual Background

Service records show that the veteran performed service 
aboard the aircraft carrier, USS Midway.  In December 1973, 
he was seen complaining of headaches.  The diagnosis was 
probable tension headaches.  In July 1974, he had an episode 
of pseudo-paralysis.  The examining physician was unable to 
demonstrate objective findings commensurate with the degree 
of disability claimed.  He was referred to orthopedics for 
complaints of bilateral knee pain.  Also in July 1974, the 
veteran complained of "nerve problems."  He was prescribed 
valium.  During an August 1974 neuropsychiatric consultation, 
the examining psychiatrist determined that he was not 
psychotic, not depressed, and had no thought disorder.  He 
was found to have a character disorder.  

In December 1974, the veteran complained of hallucinations 
with headaches and dizziness.  He was noted to have a history 
of seizures and to be recommended for "personality 
discharge."  

Later in service in December 1974, and then in January and 
February 1975, he was again seen for headaches.  In January 
1975, he underwent a psychiatric evaluation.  The clinical 
assessment was antisocial tendencies and behavior.  

Numerous private medical records from the 1990's associated 
with the claims file focus almost exclusively on 
physiological, rather than psychiatric or psychological, 
treatment.  

VA treatment records include diagnoses or histories of 
depression, to include records dated in May 1996 (the 
diagnosis was major depression, based on what appears to be a 
good history and mental status examination) and December 
1996.  He has also received VA treatment for tension 
headaches, as reflected in records dated in July 1997.

During a July 1998 VA psychological examination, the examiner 
took a thorough history and made a full review of the claims 
file, as reflected in his detailed report.  According to the 
subjective complaints, the veteran experienced depression and 
anxiety since his discharge from the Navy.  Following 
psychological testing, obtaining subjective complaints, and 
examination, the diagnoses were Axis I, PTSD, chronic with 
delayed onset, and Axis II, "no diagnosis." 

During a July 2000 Board hearing, the veteran and his wife 
described his psychiatric symptoms, such as isolation, 
nightmares, and anxiety.  He described various claimed in-
service stressors and his psychiatric symptoms, as he 
perceived them during service.  His wife described his waking 
up from nightmares and tending to stay away from other 
people.  

On March 2001 VA psychiatric examination, the examiner 
obtained a complete history, including a review of the claims 
file, the history of his childhood, family history, medical, 
psychiatric, marital, and occupational history.  The veteran 
reported that he had been feeling depressed and having 
nightmares about a friend who had died in Vietnam.  The 
veteran also denied ever being exposed to combat in service.  
His mood was described as mildly anxious and depressed.  The 
Axis I diagnosis was chronic dysthymic disorder with some 
PTSD features.  The Axis II diagnosis was "none."  The 
examiner summarized his objective clinical findings by 
stating that the veteran experienced chronic depression with 
anxiety.  The examiner asserted that this could be related to 
the death of his friend during service.  The veteran was also 
noted to have "some minor features" of PTSD, but it was 
observed by the examiner that his vocational impairment was 
"mostly secondary to physical problems like migraine 
headaches and pain in his left knee."

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in substantiating a claim for service 
connection for PTSD.  It was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) & (f), and applicable provisions 
of VA Manual 21-1, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran engaged in combat with the 
enemy.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much.  Doran v. Brown, 6 
Vet. App. 283 (1994).  However, the Court has recently held 
that the Board may not rely strictly on combat citations or 
the veteran's MOS to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2002); see also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

III.  Analysis

Based on its relative thoroughness, the Board finds the March 
2001 VA psychiatric examination to be the best evidence of 
record concerning the veteran's current mental status.  The 
physician's diagnosis of chronic dysthymic disorder "with 
some post-traumatic stress disorder features," rather than 
PTSD itself is thorough and persuasive.  These "features" 
were described as "minor."  On objective examination on 
that occasion, the veteran had some difficulties in 
concentration, which in the examiner's view were possibly 
because of his underlying anxiety and depression.  The 
examiner's opinion was bolstered by a review of the service 
medical records, which appear to present a picture of 
psychiatric symptomatology, such as recurrent nightmares, 
depression and anxiety, and the prescription of valium by a 
physician for "nerves," during service.  Apparently, in 
that examiner's view, the veteran's signs and symptoms did 
not fully fit the clinical criteria for PTSD, but rather the 
depression with anxiety criteria, though there were some 
minor features consistent with PTSD.  The examiner's opinion 
in this regard is consistent with VA treatment records, to 
include some relatively thorough histories and examinations, 
in which the veteran is diagnosed as having chronic dysthymic 
disorder, not PTSD. 

The Board notes the conclusion of an in-service psychiatrist 
that the veteran had a personality or character disorder, 
rather than a psychiatric disorder.  However, the passage of 
time has not shown his clinical opinion to be accurate.  
Repeat psychological testing and psychiatric examination have 
uncovered no personality or character disorder; indeed, on 
recent examination, there appears little dispute that the 
veteran has an Axis I psychiatric disorder, chronic dysthymic 
disorder, that it is quite possibly related to service, and 
that he has no Axis II (personality) disorder.

The Board acknowledges the opinion of the July 1998 VA 
psychological examiner that the veteran has PTSD.  The Board 
cannot offer any particular criticism of this report, other 
than to say that this was not the opinion of the March 2001 
VA examiner and the majority of VA treating physicians, and 
that the psychological examiner explicitly stated he was 
unable to provide "linkage between the stressor and clinical 
findings," which is a significant, major gap in the clinical 
analysis.  

There is not really a question as to whether the veteran has 
a psychiatric disability related to service, but rather the 
correct diagnosis of a disability which no one questions does 
exist.  On thorough review of the service medical records and 
treatment and examination records post service, the Board is 
persuaded by the March 2001 VA examiner's opinion that the 
veteran has chronic depression with anxiety which may be 
related to service.  To the extent there is a lack of 
certainty reflected in the opinions as to whether this 
disability arose in service, the benefit of the doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for chronic dysthymic disorder with 
anxiety is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

